DETAILED ACTION
Claims 1-5, 7-20, and 22 are presented for examination, wherein claims 1-2 are currently amended; claims 8-20 are withdrawn; and claim 22 is newly added. Claims 6 and 21 are cancelled.
The 35 U.S.C. § 103 rejection of claims 1-4 and 7 over Lee in view of Sato is withdrawn as a result of the amendments to claim 1, from which the other claims depend. However, the art is reapplied as provided infra.
The 35 U.S.C. § 103 rejection of claim 5 is over Lee in view of Sato and Chen is withdrawn as a result of the amendments to claim 1, from which said claim depends. However, the art is reapplied as provided infra.
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Continued Examination Under 37 CFR 1.114
A request for continued examination under 37 CFR 1.114, including the fee set forth in 37 CFR 1.17(e), was filed in this application after final rejection.  Since this application is eligible for continued examination under 37 CFR 1.114, and the fee set forth in 37 CFR 1.17(e) has been timely paid, the finality of the previous Office action has been withdrawn pursuant to 37 CFR 1.114.  Applicant's submission filed on April 30, 2020 has been entered.
Claim Objections
Claim 2 is objected to because of the following informalities: the limitation “the porous structure base” should read “porous base structure.” Further, the limitation “the porous structure base includes a Teflon-based binder” should read the porous structure base further includes a Teflon-based binder.” Finally, the limitation “the at least one inorganic ceramic selected from a is selected from a group consisting of.” Appropriate correction is respectfully requested.
Claim Rejections - 35 USC § 103
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

The factual inquiries for establishing a background for determining obviousness under 35 U.S.C. 103 are summarized as follows:
1.	Determining the scope and contents of the prior art.
2.	Ascertaining the differences between the prior art and the claims at issue.
3.	Resolving the level of ordinary skill in the pertinent art.
4.	Considering objective evidence present in the application indicating obviousness or nonobviousness.

This application currently names joint inventors. In considering patentability of the claims the examiner presumes that the subject matter of the various claims was commonly owned as of the effective filing date of the claimed invention(s) absent any evidence to the contrary.  Applicant is advised of the obligation under 37 CFR 1.56 to point out the inventor and effective filing dates of each claim that was not commonly owned as of the effective filing date 
Claims 1, 4, 7, and 22 are rejected under 35 U.S.C. 103 as being unpatentable over Lee et al (US 2016/0064770) in view of Sato et al (US 2004/0146786).
Regarding newly amended independent claim 1, Lee teaches a lithium battery including a composite multi-layered electrolyte, said composite multi-layered electrolyte including an interlayer (e.g. item 14, 141, or 142) contacting a cathode (e.g. item 11 or 111) on one of its major side and contacting an electrolyte layer (e.g. item 13) on its opposite major side, and said electrolyte layer contacting said interlayer on one of its major side and contacting an anode (e.g. item 12) on its opposite major side, wherein said interlayer may be a separator having a composition different from that of said electrolyte layer (e.g. ¶¶ 0003, 107-117, and 121-128 plus e.g. Figures 1 and 3-5), wherein said interlayer and said electrolyte layer combined reading on “multilayer electrolyte,” and wherein said lithium battery thereof reading on “cell having a multilayer electrolyte,” said battery comprising:
(1)	said electrolyte layer including the composite electrolyte composed of a polymeric ionic liquid; a plurality of inorganic particles; and an organic electrolyte, said inorganic particles forming a flexible, non-self-standing film, wherein said inorganic particles may be composed of at least one of e.g. Al2O3, SiO2, BaTiO3, Li2CO3, Li3PO4, Li3N, Li3S4, Li2O, and montmorillonite (¶¶ 0012, 40, and 47-54 plus e.g. Figures 1 and 3-5), wherein said flexible, non-self-standing film composed of inorganic particles reading on “base structure,” and wherein said electrolyte layer reading on “a ceramic solid electrolyte,” “the ceramic solid electrolyte has a … base structure including at least one inorganic ceramic,” and the porous base structure … with an ionic liquid;
(2)	said anode contacting said electrolyte layer on said opposite major side (e.g. supra), said anode on one side of said lithium battery (e.g. Figures 1 and 3-5), reading on “an anode located on one side of the ceramic solid electrolyte;”
(3)	said cathode located on the other side of said lithium battery, with said electrolyte layer between said cathode and anode (e.g. Figures 1 and 3-5), reading on “a cathode located on the other side of the ceramic solid electrolyte;” and,
(4)	said interlayer contacting said cathode on said major side and said interlayer contacting said electrolyte layer on said opposite major side, wherein said interlayer may be said separator having a composition different from that of said electrolyte layer (e.g. supra), wherein said interlayer separator may be any commonly used in lithium batteries including, but not limited to, compositions such as polyester, Teflon, polyethylene, polypropylene, polytetrafluoroethylene (PTFE), and a combination thereof, formed as a single layer; said interlayer separator impregnated with a liquid electrolyte solution, said electrolyte solution comprised of lithium salt dissolved in an organic carbonate or ether solvent (¶¶ 0121, 141, and 169-176), reading on “a polymer coating layer formed between the ceramic solid electrolyte and the cathode,” newly added “the polymer coating layer contacts the ceramic solid electrolyte and the cathode,” and newly amended “the polymer coating layer is a single layer and consists of a polymer, a liquid electrolyte, a lithium salt ….”

Regarding (1), in the previously amended limitation “the ceramic solid electrolyte has a porous base structure including at least one inorganic ceramic, the porous base ionic liquid,” Lee does not expressly teach said flexible, non-self-standing film composed of inorganic particles being “porous,” wherein said polymeric ionic liquid and organic electrolyte are “impregnated” therein.
However, Lee teaches said cathode may include pores, wherein the inclusion of pores allow liquid electrolyte to be impregnated therein, thereby improving the contact between cathode active material and electrolyte solution, thus decreasing internal resistance of the lithium battery (e.g. ¶¶ 0123-124).
As a result, it would have been obvious to configure said flexible, non-self-standing film of said inorganic particles by incorporating pores therein, in which said polymeric ionic liquid and organic electrolyte are impregnated, since Lee teaches said pores and impregnation of said pores improves contact, thereby decreasing internal resistance of the lithium battery, reading on said previously amended limitation.

Regarding (4), in the newly amended limitation “the polymer coating layer is a single layer and consists of a polymer, a liquid electrolyte, a lithium salt and an initiator,” Lee teaches said interlayer may be said separator having a composition different from that of said electrolyte layer (e.g. supra), wherein said interlayer separator may be any commonly used in lithium batteries including, but not limited to, compositions such as polyester, Teflon, polyethylene, polypropylene, polytetrafluoroethylene (PTFE), and a combination thereof; said interlayer separator impregnated with a liquid electrolyte solution, said electrolyte solution comprised of lithium salt dissolved in an organic carbonate or ether solvent (e.g. supra), but does not expressly teach it containing an “initiator.”
polymer-gel electrolyte with improved low-temperature properties and cycle properties associated with repeated charging and discharging in secondary cells (e.g. ¶¶ 0012-13), said polymer-gel electrolyte including a polymer gel having a semi-interpenetrating network formed of e.g. ETPTA or PMMA (e.g. ¶¶ 0085 and 87); an electrolyte, such as propylene carbonate, ethylene carbonate, and butylene carbonate (e.g. ¶¶ 0077-80); an electrolyte salt, such as LiPF6, LiBF4, and LiCF3SO3 (e.g. ¶¶ 0065-67, 72, 236, 244, and 253); and, an initiator, such as 2-hydroxy-2-methylpropiophenone used to cure said polymer-gel electrolyte once it is impregnated within a separator, wherein said separator may be include polyethylene nonwoven fabric, polypropylene nonwoven fabric, polyester nonwoven fabric, or polytetrafluoroethylene porous film (e.g. ¶¶ 0139 and 194-195).
As a result, it would have been obvious to substitute the polymer-gel electrolyte of Sato for the nonaqueous electrolyte of Lee, including said 2-hydroxy-2-methylpropiophenone initiator, since Sato teaches said polymer-gel electrolyte provides improved the low-temperature properties as well as the cycle properties associated with repeated charging and discharging in secondary cells, reading on said newly amended limitation.

In the alternative, it would have been obvious to substitute the separator of Sato impregnated polymer-gel electrolyte for the interlayer separator of Lee, since Sato teaches it has improved the low-temperature properties as well as the cycle properties associated with repeated charging and discharging in secondary cells, reading on said newly amended
Regarding claim 4, Lee as modified teaches the battery of claim 1, wherein said composite electrolyte includes said polymeric ionic liquid (e.g. supra), wherein Lee teaches said polymeric ionic liquid may include ions of EMIM, ethyl methyl imidazolium; BMIM, butyl methyl imidazolium, bis(trifluoromethylsulfonyl)imide, and OTf, trifluoromethane sulfonate (e.g. ¶¶ 0040, 46, 83, and 103-104), reading on “the ionic liquid includes at least one of 1-ethyl-3-methyl imidazolium, 1-butyl-3-methyl imidazolium, 1-butyl-1-methyl pyrrolidinium, 1- methyl-1-proply piperidinium, bis (trifluoromethylsulfonyl) imide (TFSI), and trifluoromethanesulfonate.”
Regarding claim 7, Lee as modified teaches the battery of claim 1, wherein said gel polymer electrolyte in said interlayer separator including said polymer gel having said semi-interpenetrating network formed of ETPTA or PMMA; said electrolyte, such as propylene carbonate, ethylene carbonate, and butylene carbonate; said electrolyte salt, such as LiPF6, LiBF4, and LiCF3SO3; and, said initiator, such as 2-hydroxy-2-methylpropiophenone (e.g. supra), reading on “the polymer includes any one of ETPTA, PEO, PAN, PVdF and PMMA;” “the liquid electrolyte includes any one of an ether-based liquid electrolyte and a carbonate-based liquid electrolyte;” “the lithium salt includes any one or more of LiPFSi, LiPF6, LiClO4, LiAsF6, LiBF4, LiCF3SO3, and Li(CF3SO2)2N;” and, “the initiator includes 2-hydroxy-2-methylpropiophenone.”
Regarding newly added claim 22, Lee as modified teaches the battery of claim 1, wherein said anode contacting said electrolyte layer on said opposite major side (e.g. supra), said anode on one side of said lithium battery (e.g. Figures 1 and 3-5), reading on “the anode contacts the ceramic solid electrolyte.”

Claim 5 is rejected under 35 U.S.C. 103 as being unpatentable over Lee et al (US 2016/0064770) in view of Sato et al (US 2004/0146786), as provided supra, in view of Chen (US 2014/0099540).
Regarding previously amended claim 5, Lee teaches the battery of claim 1, as provided supra, wherein said anode includes transition metal oxide and non-transition metal oxide, and is open to an active material other than lithium metal (e.g. ¶¶ 0145-151), but does not expressly teach the previously amended limitation “the anode includes any one of LiNi0.5Mn1.5O4, LiCoPO4, LiNiPO4, and Li2CoPO4F.”
However, Chen teaches an improved anode composite active material composed of xLi2MnO3 . (1-x)MO and a LiMePO4 layer clad on a surface of said xLi2MnO3 . (1-x)MO, wherein x<1; M is one or more selected from Ni, Co, Mn, Ti, and Zr; and, Me may be one or both of Co and Ni. Said Me improves stability of said xLi2MnO3 . (1-x)MO at a high voltage (>4.6 V), thereby improving a cycle life of said xLi2MnO3 . (1-x)MO (e.g. ¶¶ 0008-17). Said anode composite active material provides improved cycle life, discharge capacity, rate performance, and initial charge-discharge efficiency of a lithium battery (e.g. Id).
As a result, it would have been obvious to use said anode composite active material of Chen, which is composed of xLi2MnO3 . (1-x)MO and a LiMePO4 cladding and Me may be one or both of Co and Ni, as the anode active material of Lee, since Chen teaches said anode composite active material results in improved cycle life, discharge capacity, rate performance, and/or initial charge-discharge efficiency of a lithium battery, reading on said previously amended limitation.
Art of Record
Claims 2-3 are objected to as being dependent upon a rejected base claim, but would be allowable if rewritten in independent form including all of the limitations of the base claim and any intervening claims.
Response to Arguments
Applicant's arguments filed April 30, 2020 have been fully considered but they are not persuasive. The applicants allege the art does not teach the newly amended claims.
In response, the examiner respectfully refers supra.
Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to YOSHITOSHI TAKEUCHI whose telephone number is (571)270-5828.  The examiner can normally be reached on M-F, 9-6.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, MILTON CANO can be reached on 313-446-4937.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR 






/YOSHITOSHI TAKEUCHI/Primary Examiner, Art Unit 1723